Order granting plaintiff's motion to punish the defendant as for a contempt in failing to make payments of alimony under a judgment of separation as modified, modified by reducing the amount of the fine from $2,975 to $2,575 and as thus modified affirmed, without costs. The facts with reference to the period to which this added $400 was allocated are not in the record and must be made the subject of enforcement by a separate application if it becomes necessary so to do. Order, in so far as it granted defendant’s motion to modify the alimony provisions in the judgment of separation by reducing the payments required from $200 to $150 a month affirmed, with ten dollars costs and disbursements to the respondent. Lazansky, P. J., Carswell, Tompkins, Davis and Johnston, JJ., concur.